IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No. 693
                                          :
APPOINTMENT TO DOMESTIC                   : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES                :
COMMITTEE                                 :


                                        ORDER

PER CURIAM


         AND NOW, this 28th day of March, 2019, Cynthia K. Stoltz, Esquire, Allegheny

County, is hereby appointed as a member of the Domestic Relations Procedural Rules

Committee for a term of six years, commencing April 1, 2019.